                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


UNITED STATES OF AMERICA,                            CR 21–06–BU–DLC

              Plaintiff,

       vs.                                                  ORDER

KRYSTA DENISE VOORHIES,

              Defendant.


      Before the Court is the United States’ Unopposed Motion for Preliminary

Order of Forfeiture. (Doc. 44.) Ms. Voorhies has been adjudged guilty as to

Count I of the Indictment. (Doc. 46.) This conviction provides a factual basis and

cause to issue a forfeiture order, pursuant to 18 U.S.C. § 924(d).

      Accordingly, IT IS ORDERED that the motion (Doc. 44) is GRANTED.

      IT IS FURTHER ORDERED that Ms. Voorhies’ interest in the following

property is forfeited to the United States, in accordance with 18 U.S.C. § 924(d):

      •      Glock, model 20, 10mm pistol, SN: ZLW544; and

      •      7 rounds of ammunition

      IT IS FURTHER ORDERED that the Bureau of Alcohol, Tobacco,

Firearms, and Explosives is directed to seize the property subject to forfeiture and

further to make a return as provided by law.

                                          1
      IT IS FURTHER ORDERED that the United States will provide written

notice to all third parties asserting a legal interest in any of the above-described

property and will post on an official government internet site (www.forfeiture.gov)

for at least 30 consecutive days as required by Rule G(4)(a)(iv)(C) of the

Supplemental Rules for Admiralty or Marine Claims and Asset Forfeiture Actions

of the Court’s Preliminary Order and the United States’ intent to dispose of the

property in such manner as the Attorney General may direct, pursuant to 18 U.S.C.

§ 924(d) and 21 U.S.C. § 853(n)(1), and to make its return to this Court that such

action has been completed.

      IT IS FURTHER ORDERED that upon adjudication of all third-party

interests, if any, the Court will enter a final order of forfeiture, and the foregoing

preliminary order of forfeiture is incorporated into any judgment issued against

Ms. Voorhies, pursuant to Rule 32.2(b)(4)(B) of the Federal Rules of Criminal

Procedure.

      DATED this 14th day of July, 2021.




                                           2
